Citation Nr: 0533683	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  02-05 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disorder, currently diagnosed as degenerative disc disease, 
lumbar spine.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.


FINDINGS OF FACT

1.  The veteran has been diagnosed with, among other things, 
PTSD, polysubstance abuse, a personality disorder, dysthymia, 
drug abuse and dependence, alcohol dependence, psychotic 
disorder not otherwise specified, and depression.  There is 
no diagnosis of PTSD.

2.  The service records and other evidence of record fails to 
corroborate the veteran's statements as to his claimed in-
service stressors.

3.  There is no credible supporting evidence that the alleged 
in-service stressors actually occurred.

4.  Service medical records are negative for complaints of, 
treatment for, or diagnoses of a low back disorder of any 
kind.

5.  Post-service medical evidence does not show a low back 
disorder or any symptoms reasonably attributed thereto for 
many years after military discharge.

6.  The medical evidence does not show that the veteran's 
current low back disorder, diagnosed as degenerative disc 
disease of the lumbar spine, is associated with military 
service or any incident therein.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
period of active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  A low back disorder, currently diagnosed as degenerative 
disc disease, lumbar spine, was not incurred in or aggravated 
by the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Entitlement to Service Connection for PTSD

Prior to the time the veteran filed his claim, the applicable 
criteria for service connection for PTSD, 38 C.F.R. § 
3.304(f), were amended on June 18, 1999, and made effective 
to March 7, 1997.  See 64 Fed. Reg. 32807-32808 (June 18, 
1999) (codified at 38 C.F.R. § 3.304(f)).  The amended 
regulation purported to essentially restate the three 
essential elements previously in effect.  

By way of background, under the old or pre-amendment 
regulation, service connection for PTSD required (i) a 
current, clear medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor); (ii) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (iii) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).  

Under the amended regulation, service connection for PTSD 
requires (i) medical evidence diagnosing PTSD, (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  See 64 Fed. 
Reg. 32807-32808 (June 18, 1999); 38 C.F.R. § 3.304(f) 
(2005).  

When asked to interpret the pre-amendment regulations, with 
respect to the first element (a diagnosis of PTSD), the 
Veterans Claims Court held that "a clear (that is, 
unequivocal) PTSD diagnosis by a mental-health professional 
must be presumed . . . to have been made in accordance with 
the applicable DSM [Diagnostic and Statistical Manual of 
Mental Disorders] criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor."  Cohen 
v. Brown, 10 Vet. App. 128, 139 (1997).  

Moreover, the Veterans Claims Court concluded that "under 
the DSM-IV, the mental illness of PTSD would be treated the 
same as a physical illness for purposes of VA disability 
compensation in terms of predisposition toward development of 
that condition."  Id. at 141 (incorporating the "eggshell 
plaintiff" rule to service connection awards).  

In interpreting the former second element, now third element 
(an in-service stressor), the Veterans Claims Court 
determined that the evidence necessary to establish that the 
claimed stressor actually occurred varied depending on 
whether it could be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b).  

The Veterans Claims Court held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); see 
also Gaines v. West, 11 Vet. App. 113 (1998) (determination 
of whether veteran engaged in combat with enemy is 
particularly significant in PTSD cases).  

Under the pre-amendment regulations, if the claimed stressor 
was related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  

Under the new regulations, the reference to combat citations 
was removed.  Nonetheless, under both the pre-amendment and 
the new regulations, if the "claimed stressor [was] not 
combat related, a veteran's lay testimony regarding in-
service stressors [was] insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  

As noted above, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304.  

Turning now to the merits of the veteran's claim, the Board 
notes that the service records reflect no complaints of, 
treatment for, or diagnosis of a psychiatric disorder.  At 
the time of discharge, his psychiatric evaluation was normal. 

After a review of the claims file, the Board will accept, for 
purposes of this decision, that the veteran has a diagnosis 
of PTSD.  Specifically, in a May 2001 VA examination, the 
veteran related serving in combat in Korea, a history of 
substance abuse, and other psychiatric disorders.  After a 
mental status examination, the examiner concluded that there 
was not enough evidence to make a diagnosis of PTSD.  He 
concluded that the diagnoses were polysubstance abuse, and 
long-term problems of a personality nature.

Moreover, a May 2002 letter from a VA health care provider 
reflected that the veteran had entered the PTSD Outpatient 
Services Team in 2000 and noted that the program was for 
veteran's with "a confirmed or provisional diagnosis of 
PTSD."  He did not indicate if the veteran had a confirmed 
or provisional diagnosis of PTSD.  Further, multiple 
outpatient treatment records reflect various diagnoses, 
including dysthymia, drug abuse and dependence, alcohol 
dependency, psychotic disorder not otherwise specified 
related to polysubstance abuse, and depression.  Nonetheless, 
at least one VA health provider has indicated that the 
veteran carries a diagnosis of PTSD, which the Board accepts 
for purposes of this decision.

While the Board accepts that the veteran has been diagnosed 
with PTSD, critical elements of this diagnosis, most 
fundamentally those concerning the existence of a stressor or 
stressors, appear to be based wholly upon statements of 
history provided by the veteran.  The question of whether he 
was exposed to a stressor in service is a factual 
determination and the Board is not bound to accept such 
statements simply because treating medical providers have 
done so.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); Wood 
v. Derwinski, 1 Vet. App. 190, reconsideration denied, 1 Vet. 
App. 406 (1991).  

Thus, recognizing that the veteran has a diagnosis of PTSD 
and that the first element of Cohen is met, the veteran's 
claim must still fail under the second element of Cohen 
because there is no evidence that the claimed in-service 
stressors actually occurred.  That is, even though the Board 
is compelled to presume the adequacy of the PTSD 
symptomatology and the sufficiency of the claimed in-service 
stressors for purposes of a medical diagnosis of PTSD, that 
is not the end of the inquiry.  The second prong of Cohen 
requires "credible supporting evidence" that the claimed 
in-service stressor actually occurred.  

As noted above, if the "claimed stressor is not combat 
related, a veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by 'credible supporting 
evidence'."  Cohen, 10 Vet. App. at 142 (emphasis added). 

Service personnel records do not support a finding that the 
veteran was engaged in combat, although he has disputed this 
determination.  Specifically, the record shows that he was a 
Heavy Truck Driver and Light Truck Driver stationed in Korea 
during the Vietnam Conflict.  He arrived in Korea in January 
1967 and left in February 1968.  He had no service in 
Vietnam.

While he has maintained that he served in combat, the Board 
finds that none of the veteran's medals, the National Defense 
Service Medal and a marksman badge, represent combat 
experience.  Further, a historical report from the veteran's 
Unit reflects that the Unit spent 1967 preparing for an 
annual inspection, underwent command maintenance management 
inspection, participated in tank crew qualifications, and had 
regular training and maintenance.  

There was one report of guarding the Imjin River against 
enemy infiltration and noted that "the threat of sabotage 
was not an idle one" because another group had suffered 
casualties; however, there was no indication that the 
veteran's Unit engaged in combat with the enemy at the time 
of their mission, or that the veteran even participated in 
the mission.  

The Unit report noted that 1967 "had been a successful year 
of training . . ., one which involved the usual problems of 
being 7000 miles from home, of enduring the shortages 
resulting from the Vietnam crisis.  But it had also been a 
time when combat readiness, patience, and determined 
vigilance were of utmost importance."  It concluded that 
"like their predecessors, [the new commanders] knew that in 
such an explosive area as the perimeter of Asia there was no 
telling where violence would erupt next.  The task was one of 
waiting and being ready for any mission.  Whether the test 
came in the form of an [inspection] or a sudden movement 
south by a guerrilla-sized group of enemy agents, the [Unit] 
would be ready."

While it was apparent that the veteran's Unit was on a level 
of training and alert commensurate with the situation in 
Vietnam at the time, it is equally apparent that they did not 
engage in combat with the enemy during the time the veteran 
was assigned there in 1967.

With respect to a specific stressor, the veteran reported 
that his first stressor was flying through a lightening storm 
on a flight from Los Angeles to El Paso, Texas, handcuffed to 
a seat.  The veteran asserts that this event took place in 
August 1966, presumably when he was flown to Basic Training.  
The personnel records do not indicate a reason why he would 
have been handcuffed at the time.  

Moreover, while the veteran was involved in two Article 15 
proceedings, one in September 1967 and one in January 1968, 
the timing of those events is not consistent with his claimed 
stressor in August 1966.  While the August 1966 flight may 
have been stressful, the Board finds that this is not the 
type of stressor anticipated by the PTSD regulations.

Next, the veteran contends that he was told to train a cook 
to drive a four-wheel drive vehicle and was involved in an 
accident where he rolled off a cliff 150-250 feet down.  He 
noted that the driver broke his back and that he (the 
veteran) barely had a chance to recover before being sent 
overseas.  As discussed in more detail below, there is no 
indication in the service records that the veteran was 
involved in a motor vehicle accident or hospitalized for 
injuries.  While he was hospitalized for chest pain and a 
possible cardiac disorder prior to being transferred 
overseas, there were no complaints of, treatment for, or 
diagnoses related to low back complaints at the time.  
Therefore, the evidence does not verify this stressor.

The veteran asserted as a third stressor that he was sleeping 
in his sleeping bag one night and a firefight broke out.  He 
stated that a feather got stuck in his zipper while a North 
Korean was firing shoots through the tent.  In a panic 
someone ran out with his weapon and he was left unarmed 
during the firefight.  However, as noted above there is no 
indication in the evidence (which includes a Unit report) 
that his Unit was involved in combat or engaged in a 
firefight with North Korean combatants.

He maintained that his fourth stressor was driving through a 
village in 1967 during the siege of the USS Pueblo when a 
Korean man jumped on his truck and was riding in the back.  
He indicated that he thought the man was a North Korean 
soldier and he engaged him in hand-to-hand combat.  
Nonetheless, the veteran acknowledged that he was court 
martialed for the event because the soldier was not from 
North Korea.  The veteran asserted that he did not know where 
the soldier was from and he thought that the soldier was 
going to blow up the truck.

While the veteran recalled that the USS Pueblo was taken in 
1967, as a matter of historical record, the event occurred in 
late January 1968.  Further, the credibility of his 
recollection is in question because, while the record shows 
that he was the subject of an Article 15 proceeding in late 
January 1968, it was reported that he was posted as a 
sentinel at the motor pool at 0100 hours and left his post 
before being regularly relieved.  There is no indication in 
the service records that the veteran either engaged in combat 
or justifiably believed that he was engaging in combat.  

Therefore, the Board finds that there is no evidence to 
support the veteran's allegations as to his in-service 
stressors.  Since the evidence does not reflect that the 
veteran was engaged in combat with the enemy, corroborating 
supporting evidence is needed to verify the claimed 
stressors.  As no relevant information has been forthcoming, 
the Board finds that the veteran's claim fails in this 
element.  

In sum, based on the evidence of record, the veteran did not 
engage in combat and the only evidence of in-service 
stressors is contained in the veteran's own uncorroborated 
statements.  Thus, the Board concludes that there is no 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  Absent credible supporting 
evidence that the claimed in-service stressor actually 
occurred, an essential element for a grant of service 
connection for PTSD is not established.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

II.  Entitlement to Service Connection for a Low Back 
Disorder

Service medical records are negative for complaints of, 
treatment for, or diagnoses of a low back disorder.  He 
complained on one occasion in February 1968 of a three-day 
history of neck pain and was treated with heat, but there was 
apparently no follow-up.  In a July 1968 Report of Medical 
History, the veteran self-reported "no" to the question of 
whether he had back trouble of any kind.  Moreover, in the 
July 1968 separation examination, the veteran's spine was 
reported as normal.  Based on the above, the Board finds no 
evidence of a chronic low back disorder during military duty.

Post-service medical records fail to show treatment for a low 
back disorder for many years.  In September 2000, the veteran 
entered domiciliary care for on-going treatment for drug and 
alcohol abuse.  As part of an admission work-up, he 
complained of multiple joint pain, including his back.  A 
September 2000 X-ray of the lumbar spine showed minimal 
degenerative spondylosis of the lumbar spine, with no 
evidence of significant degenerative or traumatic lumbar 
spine disease.

The veteran has not asserted that he received any treatment 
for low back complaints prior to this time.  As such, this 
evidence indicates an absence of low back complaints or any 
symptoms reasonably attributed thereto for approximately 30 
years after military discharge.  The multi-year gap between 
separation from service and first indication of low back 
complaints fails to satisfy the continuity of symptomatology 
required to support the claim for entitlement to service 
connection.  

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the treating physicians have attributed the veteran's low 
back disorder to active military service, despite his 
contentions to the contrary.    

In a May 2001 VA examination, the veteran reflected that he 
rolled over a 200-300 foot cliff in 1967 and was 
hospitalized.  He reported pain in the middle and lower back, 
weakness, stiffness, swelling, inflammation, instability, 
fatigue and lack of endurance.  He stated that the symptoms 
were constant with on and off flare-ups.  After a physical 
examination, the examiner diagnosed, among other things, 
degenerative disc disease of the lumbar spine.  However, 
despite the veteran's contentions, the examiner did not 
relate the veteran's diagnosis to military service.

Parenthetically, a careful review of the veteran's service 
medical records does not support that he was hospitalized in 
1967.  The only hospitalization noted was in September 1966 
(while he was still State-side) for myocarditis and 
polyvalvulitis.  

Looking specifically at the service medical records dated in 
1967, it is apparent that the veteran sought medical 
treatment for a myriad of complaints nearly every month.  In 
January and February, he complained of chest pain and 
underwent a cardiac work-up.  In March, he had a urethral 
discharge, in April he sought treatment for chest pain, in 
May he was treated for nasal congestion, and in June and 
August he again had urethral discharge.  In August, he 
fractured a finger after hitting someone in the mouth and 
required sutures (for which he is service-connected).  In 
September, he apparently fell and reopened the stitches.  In 
November, he was again treated for acute urethritis.  In 
December, he had a head cold and reported weak ankles. 

Despite relatively regular medical visits during 1967, the 
service medical records do not show that the veteran was 
involved in a motor vehicle accident, or that he was 
hospitalized for any reason.  The Board has also reviewed 
records from the veteran's entire service file and there is 
no indication of any hospitalization, except in September 
1966.

The Board has also considered the veteran's contention that 
he developed a low back disorder as a result of military 
duty.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  

Moreover, the mere contentions of the veteran as to a medical 
nexus, no matter how well-meaning, without supporting medical 
evidence that would etiologically relate his complaints with 
an event or incurrence while in service, will not support a 
claim for service-connection.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  

His assertions are not deemed to be persuasive in light of 
the other objective evidence of record showing no complaints 
or findings indicative of a chronic low back disorder during 
active duty or for many years after service.  He lacks the 
medical expertise to offer an opinion as to the diagnosis of 
current pathology, as well as to medical causation of any 
current disability.  

In the absence of competent, credible evidence of a chronic 
disability in service, lack of continuity of relevant 
symptomatology, the absence of a medical nexus, service 
connection is not warranted for a low back disorder.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in May 2001 and June 2001, prior to the initial adjudication 
of his claims, and again in December 2001.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The VCAA notice letters provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  

The veteran was notified of the need to give to VA any 
evidence pertaining to his claims.  He was also provided with 
a specific PTSD due process letter regarding stressor 
development.  There is no allegation from the veteran that he 
has any evidence in his possession that is needed for a full 
and fair adjudication of these claims.
  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC (SSOC), 
the veteran was provided with specific information as to why 
the claims were being denied, and of the evidence that was 
lacking.  He was also supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) in the May 2005 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2005); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  Further, the veteran requested and 
was scheduled for a hearing before the Board but failed to 
report.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in May 2001.  The 
available medical evidence is sufficient for adequate 
determinations.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

The claim for entitlement to service connection for PTSD is 
denied.

The claim for entitlement to service connection for a low 
back disorder, currently diagnosed as degenerative disc 
disease, lumbar spine, is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


